DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          
2.1.	Amendment to Claims, Abstract, Declaration of Mr. OH  and Arguments filed on July 21, 2021 are acknowledged.
2.2.	Claims 5014 have been withdrawn. Claims 1-4 have been amended for clarity and Claim 1 has been amended to indicate molar fraction of repeat unit (1), (2) and (30 in the claimed polycarbonate ester. Support for the amendment has been found in original claims and in Applicant's Specification as indicated by Applicant ( see Remarks).
	Therefore, no New matter has been added with instant Amendment. 
 2.3.	Therefore, Claims 1-4 are active and will be examine on the merits.
Specification
Abstract 
3.	The Abstract of the disclosure filed on July 21, 2021  is objected to because: abstract is silent with respect to  Terephthalic acid to the contrary of the presence unit of Formula 3. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional monomers and/or parameters of the polycarbonate ester( for example, molecular weight)  which are necessary in order to  produce polyester carbonate with Tg ( glass transition temperature) up to 240 0C. Note that Applicant's Specification ( see PG PUB US 2020/0216609 ) does provide examples of polycarbonate esters with Tg up to 193oC, but does not provide any specific examples or teachings how to increase Tg up to 240oC using monomers as claimed in Claims 1-4.
 			                     Claim Interpretation
5.	It is noted that Claim 2 is in the format of product-by-process claim. 
In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based
on the product itself.  The patentability of a product does not depend on its method of
production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al ( WO 2015/012619 – note that US 2016/0152767 will be used as English language equivalent) in view of Tanaka  et al ( US 2014/0141577).
6.1.	Regarding Claims 1-4, OH disclosed polyester carbonate comprising identical unit according to Formula ( 1) of Claim 1 as isosorbide carbonate  ( IBC – hereafter )  and identical unit according Formula (2) as isosorbide 1,4-cyclohexanedicarboxylate ( IB – CHDA  - hereafter) , but silent with respect to presence of  isosorbide terephthalate ( IB-TA- hereafter). Note that polyester carbonate disclosed by OH has Tg in range from 113 to 143 0C, which is lower than range of Tg claimed by Applicant.
6.2.	However, polyester carbonate which comprises isosorbide and dicarboxylic acid and specifically terephthalic acid and may have Tg up to 180 0C is  known. 
Tanaka disclosed ( see Abstract)  polyester carbonate (hereafter – PES)  having Tg ( glass transition temperature)  up to 180 0C ( see Abstract), wherein PES comprises ( see [0093]) isosorbide residue and  dicarboxylic acid residue, preferably terephthalic acid as first choice and also may comprise other acids , including CHDA ( see [0093], [0096]). 
Tanaka also teaches that ( see [0093]): "In view of heat resistance and heat stability of the obtained polymer, an aromatic dicarboxylic acid is preferred; in view of ease of handling, terephthalic acid and isophthalic acid are more preferred; and terephthalic acid is still more preferred. With respect to these dicarboxylic acid 
Therefore, it would obvious to one of ordinary skill in the art to add or replace any portion of CHDA in polyester carbonate disclosed by OH with TA ( terephthalic acid) in order to obtain polyester carbonate with higher Tg, higher  heat resistance and heat stability  per guidance provided by Tanaka.
For this reason, it would be obvious to one of ordinary skill to select specific molar fraction of each repeat unit by routine experimentation in order to obtain polycarbonate ester with desirable properties and heat resistance.
6.3.	Regarding Claim 4 and specifically with respect to melt flow index note, that OH teaches that viscosity of polyester carbonate is 0.3 to 2.0 dL /g  ( see [0067], which is same range as disclosed by  Applicant ( see [0027]), than it would be reasonable to expect that melt flow index of polyester carbonate disclosed by OH combined with Tanaka will be same due to functional correlation between intrinsic viscosity and melt flow index. ( see evidence provided by A. V. Shenoy et al " From melt flow index to rheogram", Rheol. Acta 22, 90-101 (1983) – reference attached.
Response to Amendment
7.	The Declaration of Mr. OH  under 37 CFR 1.132 filed on July 21, 2021  is insufficient to overcome the rejection of claims 1-4 as set forth in the last Office action because: Data presented by the Declaration is not commensurate with scope of DPDHND ( diphenyl decahydro-2,6-naphthalenedicarboxylate) and/or 
DPND ( 2,6-diphenyl-naphthalenedicarboxylate). 
Response to Arguments
8.	Applicant's arguments filed on July 21, 2021  have been fully considered but they are not persuasive for following reasons.
8.1.	Applicant's arguments with respect to Claim 4   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements based on rationale that  presence additional or different units in polycarbonate ester which  poses Tg up to 240 0C " is not essential " subject matter.
	This argument is not pervasive, because any parts of claimed subject matter is considered to be "essential" by one of ordinary skill in the art.  
8.2.	Applicant's arguments with respect to Claims 1- 4 based on following statements:
a)	" Oh and Tanaka each do not teach or suggest the technical feature "of a bio-based polycarbonate ester containing repeat unit 3 derived from an aromatic dicarboxylic acid of formula 3" and also do not teach  " wherein molar fractions of the repeat units I to 3 are x, y, and z.."
b)	" Tanaka also teaches away from the claimed molar fractions by stating "[S]similarly, a dicarboxylic acid except for an aromatic dicarboxylic acid may be used in combination with the intension to control the glass transition temperature, control the optical properties and enhance the processability of film, but if the content of the structural unit derived from a dicarboxylic acid except for an aromatic dicarboxylic acid is too large, the heat resistance and optical properties originally possessed by the film 
c)	" Oh also teaches away from employing terephthalate by stating "[I]n
general, in case of 1,4-dimethyl-terephthalate (a tertiary dimethyl ester) and terephthalic acid (a diacid), a reaction does not occur there between if either one of their functional groups, i.e., one of acid and alcohol, is not activated."
	Therefore, Applicant's arguments based on alleged deficiency of Tanaka and OH.
d)	In response for argument b) note that to the contrary of Applicant's statement, cited portion of Tanaka provide rational not to use other  acids in significant amounts: " other than aromatic"  and specifically  stated that aromatic acid, wherein preferable acid is terephthalic acid should be used: "   In view of heat resistance and heat stability of the obtained polymer, an aromatic dicarboxylic acid is preferred; in view of ease of handling, terephthalic acid and isophthalic acid are more preferred; and terephthalic acid is still more preferred".
Regarding Applicant's argument (c)  note that  Tanaka  teaches use of terephthalic acid in " activated form" specifically as phenyl ester – which is same compound as used by Applicant. ( see paragraph 6 above, and Tanaka [0093]).
Regarding " bio-based" note that because Isosorbide is "bio-based" compound than it is clear that OH and Tanaka both taught " bio-based" polycarbonate ester as a polymer comprising " bio-based" Isosorbide.
Therefore, at least for reasons provided above , all Applicant's arguments were found unpersuasive and Rejection over Oh and Tanaka is maintained and made Final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763